DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 28 March 2022.
Claims 1-4, 6-10, 12, 13, and 19 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 28 March 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. (U.S. Patent No. 8,862,492 B1, hereinafter referred to as Kulshreshtha) in view of Bender et al. (U.S. Patent Application Publication No. 20200065912 A1, hereinafter referred to as Bender).
As to claim 1, Kulshreshtha teaches a method for updating a point of interest on a map, comprising:
receiving, as input through a user interface, a submission having first update information for the point of interest for one or more input fields (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map);
determining whether the first update information is associated with the point of interest (see Kulshreshtha col. 14 L27-46: the system comprises an auto-moderation engine that determines whether edits made by the users are accepted or rejected) by comparing features associated with the point of interest with the first update information (see Kulshreshtha col. 14 L47-57: auto-moderation is performed based on map features);
if the determination indicates that the update information is associable with the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is accepted when the edit correctness score is above a threshold), providing notification at the user interface that the point of interest is tagged with the first update information (see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system); and
if the determination indicates that the first update information is not associable with the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is rejected when the edit correctness score is below a threshold); and
receiving, as input through the user interface a second submission having second update information for the point of interest (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map; and see Kulshreshtha col. 14 L57-65: a second edit is received).
Kulshreshtha does not appear to explicitly disclose if determination indicates that first update information is not associable with a point of interest, providing notification at a user interface that a point of interest cannot be tagged with the first update information or providing a request at the user interface for additional information associated with the submission; and receiving, as input through a user interface in response to the notification that the point of interest cannot be tagged with the first update information, a second submission having second update information for the point of interest.
However, Bender teaches:
if determination indicates that first update information is not associable with a point of interest, providing notification at a user interface that a point of interest cannot be tagged with the first update information (see Bender para. 0069-0070: notification of disapproval of a user submission related to a geographic location) or providing a request at the user interface for additional information associated with the submission (see Bender para. 0069-0070: request for additional information related to a geographic location); and
receiving, as input through a user interface (see Bender para. 0028: client interface such as a web browser) in response to the notification that the point of interest cannot be tagged with the first update information (see Bender para. 0069-0070: notification of disapproval of a user submission related to a geographic location), a second submission having second update information for the point of interest (see Bender para. 0069-0070: request for additional information related to the geographic location).
Kulshreshtha teaches determining whether to accept or reject a user’s edits to a point of interest in an online map system, as set forth above, but Kulshreshtha does not appear to explicitly disclose notifying the user when the user’s edits are rejected. Bender teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it provides autonomous and automatic auditing of digital data submissions, eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075).

As to claim 2, Kulshreshtha as modified by Bender teaches wherein determining comprises providing the first update information as input to a model and comparing features classified in the model as associated with the point of interest with the first update information (see Kulshreshtha col. 14 L27-46: a machine learning model is used to classify the user’s edit).

As to claim 7, Kulshreshtha teaches a non-transitory computer-readable medium storing instructions, which when executed by one or more processors, cause the one or more processors to (see Kulshreshtha col. 16 L55 to col. 17 L5: the invention is embodied as a computer readable medium storing a computer program for execution by a processor):
receive, as input through a user interface, a submission having first update information for a point of interest for one or more input fields (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map);
determine whether the first update information is associated with the point of interest (see Kulshreshtha col. 14 L27-46: the system comprises an auto-moderation engine that determines whether edits made by the users are accepted or rejected) by comparing features associated with the point of interest with the first update information (see Kulshreshtha col. 14 L47-57: auto-moderation is performed based on map features);
if the determination indicates that the first update information is associable with the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is accepted when the edit correctness score is above a threshold), provide a first notification at the user interface that the point of interest is tagged with the first update information (see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system); and
if the determination indicates that the first update information is not associable with the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is rejected when the edit correctness score is below a threshold); and
receive, as input through the user interface a second submission having second update information for the point of interest (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map; and see Kulshreshtha col. 14 L57-65: a second edit is received).
Kulshreshtha does not appear to explicitly disclose if determination indicates that first update information is not associable with a point of interest, providing notification at a user interface that a point of interest cannot be tagged with the first update information or providing a request at the user interface for additional information associated with the submission; and receiving, as input through a user interface in response to the notification that the point of interest cannot be tagged with the first update information, a second submission having second update information for the point of interest.
However, Bender teaches:
if determination indicates that first update information is not associable with a point of interest, providing notification at a user interface that a point of interest cannot be tagged with the first update information (see Bender para. 0069-0070: notification of disapproval of a user submission related to a geographic location) or providing a request at the user interface for additional information associated with the submission (see Bender para. 0069-0070: request for additional information related to a geographic location); and
receiving, as input through a user interface (see Bender para. 0028: client interface such as a web browser) in response to the notification that the point of interest cannot be tagged with the first update information (see Bender para. 0069-0070: notification of disapproval of a user submission related to a geographic location), a second submission having second update information for the point of interest (see Bender para. 0069-0070: request for additional information related to the geographic location).
Kulshreshtha teaches determining whether to accept or reject a user’s edits to a point of interest in an online map system, as set forth above, but Kulshreshtha does not appear to explicitly disclose notifying the user when the user’s edits are rejected. Bender teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it provides autonomous and automatic auditing of digital data submissions, eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075).

As to claim 8, see the rejection of claim 2 above.

As to claim 13, Kulshreshtha teaches a method, comprising:
receiving, by one or more processors, a submission including first content for one or more input fields related to a point of interest (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map);
analyzing, by the one or more processors, the submission to determine a type of content (see Kulshreshtha col. 2 L50-68: the system determines the type of edit);
classifying, by the one or more processors, the type of content using a model (see Kulshreshtha col. 14 L27-46: a machine learning model is used to classify the user’s edit);
determining, by the one or more processors based on the classification of the type of content, whether the submission meets a threshold corresponding to the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is accepted when the edit correctness score is above a threshold); and
updating, by the one or more processors, the point of interest based on the submission when the submission meets the threshold corresponding to the point of interest (see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system); and
receiving, by the one or more processors, a second submission having second content (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map; and see Kulshreshtha col. 14 L57-65: a second edit is received).
Kulshreshtha does not appear to explicitly disclose transmitting, by one or more processors, a first notification when a submission does not meet a threshold corresponding to a point of interest; and receiving, by the one or more processors in response to the first notification, a second submission having second content.
However, Bender teaches:
transmitting, by one or more processors, a first notification when a submission does not meet a threshold corresponding to a point of interest (see Bender para. 0069-0070: notification of disapproval of a user submission is sent when a threshold has not been exceed, and the user submission is related to a geographic location); and
receiving, by the one or more processors in response to the first notification, a second submission having second content (see Bender para. 0069-0070: request for additional information related to the geographic location).
Kulshreshtha teaches determining whether to accept or reject a user’s edits to a point of interest in an online map system, as set forth above, but Kulshreshtha does not appear to explicitly disclose notifying the user when the user’s edits are rejected. Bender teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it provides autonomous and automatic auditing of digital data submissions, eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075).

As to claim 14, Kulshreshtha as modified by Bender teaches wherein the first notification includes a request for additional content related to the point of interest (see Kubica para. 0103: if a user’s changes do not pass a data check, the is prompted to reenter the data; and see Bender para. 0069-0070: request for additional information related to a geographic location).

As to claim 16, Kulshreshtha as modified by Bender teaches wherein the model is a machine learning model (see Kulshreshtha col. 14 L27-46: a machine learning model is used to classify the user’s edit).

As to claim 17, Kulshreshtha as modified by Bender teaches wherein the machine learning model includes input features corresponding to one or more types of content (see Kulshreshtha col. 2 L50-68: types of content associated with a point of interest (POI) include name, address, phone number, and opening times).

As to claim 18, Kulshreshtha as modified by Bender teaches wherein the one or more types of content includes a name, an address, a phone number, one or more street view images, one or more interior images, or business hours corresponding to the point of interest (see Kulshreshtha col. 2 L50-68: types of content associated with a point of interest (POI) include name, address, phone number, and opening times).

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha and Bender as applied to claims 2 and 8 above, and further in view of Leman, Gregory Dale (U.S. Patent Application Publication No. 20130254168 A1, hereinafter referred to as Leman).
As to claim 3, Kulshreshtha as modified by Bender teaches comprising providing notification at the user interface that the point of interest is tagged with the first update information if the comparison indicates that the first update information is above a specified threshold (see Kulshreshtha col. 14 L47-57: a user’s edit is accepted when the edit correctness score is above a threshold; and see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system).
Kulshreshtha as modified by Bender does not appear to explicitly disclose providing notification if a comparison indicates that first update information is associated with a given number of features above a specified threshold.
However, Leman teaches:
providing notification (see Leman para. 0015: Enterprise Member 101 receives data Validation Report 302) if a comparison indicates that first update information is associated with a given number of features above a specified threshold (see Leman para. 0015 and 0061: the system counts the number of matching fields between a submitted data record and an existing data record, and if the number of matching fields is more than five, for example, the records are deemed a match).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha as modified by Bender to include the teachings of Leman because it increases assurance in the trustworthiness of the data (see Leman para. 0015).

As to claim 4, Kulshreshtha as modified by Bender and Leman teaches comprising updating the model if the first update information meets the specified threshold (see Kulshreshtha col. 4 L48-54: iterative model).

As to claim 5, Kulshreshtha as modified by Bender and Leman teaches wherein the features comprise one or more of an image of the point of interest (see Bender para. 0064: picture/photo of geographic location), signage associated with the point of interest, or a reference location nearby the point of interest.

As to claim 9, see the rejection of claim 3 above.

As to claim 10, see the rejection of claim 4 above.

As to claim 11, see the rejection of claim 5 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha and Bender as applied to claim 13 above, and further in view of Kubica et al. (U.S. Patent Application Publication No. 20020035432 A1, hereinafter referred to as Kubica).
As to claim 15, Kulshreshtha as modified by Bender teaches wherein when the point of interest is updated based on the submission, the method further includes transmitting, by the one or more processors, a second notification (see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system).
Kulshreshtha as modified by Bender does not appear to explicitly disclose a uniform resource locator (“URL”) corresponding to a point of interest.
However, Kubica teaches a uniform resource locator (“URL”) corresponding to an update point of interest (see Kubica para. 0098: points of interest are accessed by URL, and users provide updates to the points of interest).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha as modified by Bender to include the teachings of Kubica because it facilitates searching for, accessing, and updating points of interest (see Kubica para. 0098).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha and Bender as applied to claim 13 above, and further in view of Kelly et al. (U.S. Patent Application Publication No. 20050278386 A1, hereinafter referred to as Kelly).
As to claim 20, Kulshreshtha as modified by Bender does not appear to explicitly disclose further comprising transmitting, by one or more processors, a status notification indicating a workflow status of a submission.
However, Kelly teaches further comprising transmitting, by one or more processors, a status notification indicating a workflow status of a submission (see Kelly para. 0026, 0105, and Fig. 13: the system monitors the status of a user’s requested change to a map of a geospatial information system, and the system provides the user with status notifications displayed on the map).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha as modified by Bender to include the teachings of Kelly because it “facilitates monitoring the status of the enhancement requests that are submitted by the user” (see Kelly para. 0105), making the system more user-friendly.

Allowable Subject Matter
Claims 6, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to map user submissions.
a.	Kulshreshtha et al. “Moderation of User-Generated Content”; U.S. PGPub. No. 20190244123 A1.
Teaches “a system and method for updating information about features on maps provided by an online map hosting system allows users and other sources (referred to jointly as “users”) to add map features and update or correct information about attributes of map features that appear on maps” (see para. 0007) .
b.	Weilert et al. “Systems and methods for resolving points of interest on maps”; U.S. PGPub. No. 20200300656 A1.
Teaches a map application that updates and improves metadata related to points of interest (POIs) utilizing machine learning models (see para. 0018 and Figs. 1A-B and 3-4) .
c.	Xing et al. “Method and apparatus for providing data correction and management”; U.S. PGPub. No. 20150012501 A1.
Teaches utilizing machine learning techniques to determine accuracy of points of interest (POIs) and updating the data records for the POIs (see para. 0029) .
Teaches determining whether or not to update a data record based on matching fields (see Figs. 4 and 8A-B)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163